Citation Nr: 1607340	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes, to include dependency and indemnity compensation, accrued benefits, and death pension.


WITNESSES AT HEARING ON APPEAL

Appellant and F.H., Jr. 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 1949 to December 1963.   The Veteran died in March 2012.  The appellant contends that she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) Pension management Center, in St. Paul, Minnesota.  

In January 2016, the appellant and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A "surviving spouse" for VA benefits purposes is a person whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death. 38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1).  
A separation by mutual consent will not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1358 (Fed. Cir. 2007).

The Board also acknowledges that conduct subsequent to the time of separation may be relevant with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to such question, and, standing alone, do not constitute evidence of fault at the time of separation.  The language of § 101(3) and § 3.50(b)(1) does not indicate that the without-fault requirement is a continuing one.  Rather, under this language, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation (e.g. See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

However, as the Court held in Haynes v. McDonald, 795 F. 3d 614 (Fed. Cir.2015), the cohabitation exception is limited to a case in which the separated spouse was still validly married to the veteran at the time of his death.   The key fact is whether the person claiming DIC benefits as a surviving spouse was legal married to the Veteran at the time of the veteran's death .

The Veteran and the appellant were married in May 1952.  There is conflicting evidence as to whether the Veteran and the appellant were married at the time of his death in 2012, and if they were married, the reason as to why they were not cohabitating at the time of the Veteran's death.  Thus the Board finds that additional development may be useful to the Board in adjudicating the claim.

The appellant contends that she and the Veteran were married at the time of his death in 2012 but were not living together because he had abandoned her.  

In May 2013, the appellant stated that she had not lived with the Veteran for over 45 years, that he had abandoned her in 1969, and that from 1969 to 1975, she had no contact with him.  She stated that at no time was there an agreement of separation, but that she was abandoned with two small children.  She has further stated that in 1993, she filed for divorce in Boston Massachusetts and requested spousal support in Boston, Massachusetts and in Alameda County in Hayward, California.  

The appellant's son, F.H., Jr. testified that the Veteran abandoned the appellant.  (The appellant's daughter. L.C. also provided a written statement that the Veteran abandoned the appellant.)  F.H., Jr. further testified that that at one point, while in California, the Veteran returned to the appellant and began living with her again but then stole her car, used her Social Security number, and used her credit.  He testified that the Veteran came back "a couple of times" but never actually reunited with the appellant.  He further testified that in 2002/2003, the appellant tried to obtain a divorce and spousal support.  The appellant and F.H., Jr. indicated that the Veteran did not show up for court in Boston, Massachusetts so the case was dismissed.  The appellant testified that she against tried to file for divorce and have the Veteran served, but the Veteran never showed up in court and the case was dismissed.  The appellant indicated that she did not want a divorce, but wanted spousal and/or child support. 

A Superior Court of California, County of Alameda, Hayward Hall of Justice record reflects that in September 2003, the appellant appeared pursuant to a request for spousal support.  It was noted that the Veteran did not appear.  The record reflects the following.

The Court finds defective service of the Motion on the Respondent.  The Petitioner stated on the record that the parties had been married for 18 years but have been separated for 35 years.  There was a Petitioner [sic] for Dissolution of Marriage filed in Boston, Mass prior to the filing of the Petition of Dissolution filed in the California Court.  Therefore the California court has no jurisdiction to make any orders in this matter.  The Request for Spousal Support is denied. 

The Veteran's death certificate reflects that he was married at the time of his death; however it does not reflect that the appellant was his spouse.  The informant for the death information was M.C., who was listed as his "Wife".  M.C. was also listed as his "surviving spouse". 

A Bay Area Cremation and Funeral Services, Inc record reflects that M.C. paid for the costs of the Veteran's cremation.

A VA Form 21-530 (Application for Burial Benefits) reflects that the Veteran died at a VA medical center.  The form was signed by M.C., who was listed as the person who authorized the burial/funeral services.  Her relationship to the Veteran was listed as "wife".

A VA Form 21-0820a (Report of First Notice of Death) reflects that M.C. was the Veteran's surviving spouse and also lists her as the surviving dependent.  

A VA Form 20-8270 (C & P Master Record - Audit Writeout) reflects that M.C. was the Veteran's spouse.

In March 2012, VA informed M.C (addressed as M. [Veteran's last name]) that she was the surviving spouse of the Veteran.

F.H., Jr. testified that the Veteran and M.C. "theoretically" went to the Courthouse and got married.  In her VA Form 21-534, the appellant stated that the other woman, M.C., "married" the Veteran in October 2003.

F.H., Jr. testified that the Social Security Administration (SSA) investigated the matter as to who was the legal spouse of the Veteran.  

The claims file includes May 2013 SSA correspondence informing the appellant that she is entitled to widow's benefits as of March 2012 based on the Veteran's earnings.  However, this is not dispositive of the issue.  SSA regulations provide that a surviving divorced spouse may be eligible for the same benefits as a widow provided that the marriage lasted 10 years or more.  Moreover, SSA findings are not binding on VA.  Nonetheless, VA should attempt to obtain the SSA records, if any.  See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

An October 2006 Commonwealth of Massachusetts record reflects that a search of the index for a divorce for the marriage of the appellant and the Veteran for the years 1984 through 2006 has no shown listing of divorce.  However, the Veteran did not die until 2012.  Thus, it is possible that he divorced the appellant and subsequently married M.C. prior to his death, or that he obtained a divorce somewhere other Massachusetts.

In sum, there are two questions before the Board: whether the Veteran and the appellant were divorced at the time of his death, and if not, why they were not cohabitating.  The Veteran's marital status, and/or intent of the appellant at separation are critical factors in deciding whether the appellant is surviving spouse for VA purposes; thus, further development is warranted.

VA electronic correspondence dated in January, February, March, and April 2013 reflects that the Veteran's claims file was unavailable.  A VA memorandum dated in July 2013 reflects that the "C-file" is being transferred from the St. Paul PMC to the Oakland VARO.  The Veteran's claims file, if available, may include information as to his marriage status. Thus, VA should attempt to obtain it and associate with the appellant's claims file.  If it cannot be located, the RO should establish a rebuilt folder per M21-1.

In addition, the RO should ascertain whether the appellant's claim is a contested claim (i.e. has M.C. filed for DIC benefits as the surviving spouse). See M21-1MR, Part III, Subpart vi, Ch. 6, Section A-1-d.  If so, the RO should follow the appropriate procedures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain SSA records regarding the award of benefits to the appellant based on the Veteran's past earnings. 

2.  Associate the Veteran's claims folder (for his claims for benefits when he was alive) with the claims folder for the appellant's claim for benefits.   If the Veteran's claims folder cannot be located, follow the procedures of M21-1 for rebuilding lost folders.

3.  Ascertain whether the appellant's claim is a contested claim (i.e. has M.C. filed for benefits as the surviving spouse).  If so, the RO should follow the appropriate procedures.

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




